 Case 3:20-cv-13242-RHC-KGA ECF No. 7, PageID.17 Filed 03/04/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

ANTONIO D. HOLLINGSWORTH,

              Petitioner,

v.                                                              Case No. 20-cv-13242

WARDEN MICHELLE FLOYD,

           Respondent.
___________________________________/

     ORDER DIRECTING PETITIONER TO FILE A HABEAS CORPUS PETITION

       This case initially came before the court on Petitioner Antonio D. Hollingsworth's

letter to the court in which he asked the court to hold his case in abeyance or to extend

the deadline for filing a habeas corpus petition. (ECF No. 1.) The problem with

Petitioner's request is that he did not submit a habeas petition with his letter even

though the proper way to commence a civil action in federal court is to file a complaint

with the court. Fed. R. Civ. P. 3.

       The Federal Rules of Civil Procedure apply to habeas suits unless they are

inconsistent with the Habeas Corpus Rules, and "[n]othing in the Habeas Corpus Rules

contradicts Rule 3." Woodford v. Garceau, 538 U.S. 202, 208 (2003). "The logical

conclusion, therefore, is that a habeas suit begins with the filing of an application for

habeas corpus relief – the equivalent of a complaint in an ordinary civil case." Id.

       Although Petitioner’s letter requesting a stay was treated as a new habeas case

under 28 U.S.C. § 2254 when it was filed, the letter does not specify any claims for

relief, with supporting facts, as required by Rule 2(c)(1) and (2) of the Rules Governing
 Case 3:20-cv-13242-RHC-KGA ECF No. 7, PageID.18 Filed 03/04/21 Page 2 of 3




Section 2254 Cases in the United States District Courts. Thus, Petitioner's letter is not

the equivalent of a habeas petition. Furthermore,

       Article III of the U.S. Constitution empowers federal courts to hear "Cases"
       or "Controversies," nothing more. U.S. Const. art. III, § 2; see Lexmark
       Int’l, Inc. v. Static Control Components, Inc., ––– U.S. ––––, 134 S. Ct.
       1377, 1386, 188 L.Ed.2d 392 (2014). And "no justiciable 'controversy'
       exists when parties ... ask for an advisory opinion." Massachusetts v.
       EPA, 549 U.S. 497, 516, 127 S. Ct. 1438, 167 L.Ed.2d 248 (2007). This
       prohibition covers a party's—in truth a non-litigant's—request for an
       "opinion[ ] advising what the law would be upon a hypothetical state of
       facts." Chafin v. Chafin, ––– U.S. ––––, 133 S. Ct. 1017, 1023, 185
       L.Ed.2d 1 (2013) (quotation omitted).

United States v. Asakevich, 810 F.3d 418, 420 (6th Cir. 2016).

       "[N]o case or controversy generally exists before an actual § 2254 petition is

filed." United States v. Thomas, 713 F.3d 165, 168 (3d Cir. 2013) (citing Barden v.

Keohane, 921 F.2d 476, 477 n. 1 (3d Cir. 1990) (noting that "jurisdiction over a petition

for a writ of habeas corpus is determined when the petition was filed")). Although

Petitioner may have a legitimate concern about exhausting state remedies for future

claims, see 28 U.S.C. § 2254(b)(1), and not having those claims barred by the one-year

statute of limitations, see 28 U.S.C. § 2244(d), the doctrine of equitable tolling applies

only to pleadings actually filed; "[i]t does not permit pre-approval of such tolling based

on a 'hypothetical state of facts.' " Asakevich, 810 F.3d at 421 (quoting Chafin, 133 S.

Ct. at 1023).

       Granting Petitioner's letter request would amount to an advisory opinion that a

habeas petition would be accepted and stayed if Petitioner chose to file one. "[F]ederal

courts have no license to issue advisory opinions," and they may not bend or ignore that

principle, "no matter how convenient or efficient the request might otherwise be." Id. In

other words, federal courts do not "offer advisory opinions about what they might do if

                                             2
 Case 3:20-cv-13242-RHC-KGA ECF No. 7, PageID.19 Filed 03/04/21 Page 3 of 3




an action were filed." Id. at 420 (emphasis in original). To create an Article III

controversy and obtain more than an advisory opinion, Petitioner must file an actual

habeas petition. See id. at 423 (addressing a federal inmate's request for an extension

of time to file a motion under 28 U.S.C. § 2255).

        Nevertheless, "courts consider, among other things, judicial economy and the

legal sophistication of pro se litigants when evaluating AEDPA matters." Thomas, 713

F.3d at 168. Accordingly, the court will hold this case open for a limited time so that

Petitioner can file a habeas corpus petition and provide the court with the basic details

about his state criminal case. The petition must list all the claims that Petitioner wants

the court to consider eventually, and it must indicate whether the claims have, or have

not, been raised at all levels of review in state court. Thus,

        IT IS ORDERED that Petitioner must file any habeas petition and renewed

motion to stay by April 15, 2021. Failure to file a proper habeas petition and a renewed

motion for a stay could result in the dismissal of this case.



                                                            s/Robert H. Cleland              /
                                                            ROBERT H. CLELAND
                                                            UNITED STATES DISTRICT JUDGE
Dated: March 4, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, March 4, 2021, by electronic and/or ordinary mail.

                                                             s/Lisa Wagner                   /
                                                             Case Manager and Deputy Clerk
                                                             (810) 292-6522




S:\Cleland\Cleland\CHD\2254\20-13242.HOLLINGSWORTH.bh.chd.docx


                                                      3
